Per Curiam.

The request for damages pursuant to Section 2731.11, Revised Code, is denied.
A writ of mandamus was issued after trial requiring the City of Cleveland to permit the relator to build a multi-family dwelling, having shown a clear legal right to same.
' Relator now seeks damages claimed to have been incurred by reason of the refusal of the City to issue the permit when the application was presented to the Building Commissioner.
This court unanimously comes to the conclusion that the *178granting or refusing of a municipal license is an act coming within the exercise of the police power of the City and being in the exercise of a governmental function, the municipality is not liable in damages under Section 2731.11, Revised Code, for the wrongful issuance or refusal of a license.
See:
18 McQuillin “Municipal Corporations” 3rd Edition, 237, Section 53.37.
8 Ohio Jurisprudence 2d, 277, Sec. 27.
Ohio, ex rel. Parrott et al, v. Board of Public Works, 36 Ohio St., 409.
James v. Toledo, 24 Ohio App., 268.
Kovachy, P. J., Skeel and Hurd, JJ., concur.